Bigelow, C. J.
Under $7.1863, c. 107, authorizing the city of Springfield to construct certain drains, the county commissioners have no authority or jurisdiction to revise or reconsider the determination of the city council, either on the subject of the extent of territory benefited by the construction of said sewer, or the portion of the expense thereof to be borne by the city and by the owners of real estate respectively. The power to review the adjudication of the city council on these subjects is vested, by § 3 of the act aforesaid, exclusively in a jury, to be summoned in the mode provided by law for calling a jury to act on the laying out or discontinuance of highways. It was not competent, therefore, for the commissioners to consider the question whether Gay’s land was benefited or not by the construction of the sewer.
Nor do we think it was within the authority conferred on the commissioners, under § -4 of said act, to go into an inquiry as to the nature or extent of the benefit which Gay’s estate would derive from the construction of said contemplated sewer. The statute does not require that the assessments imposed on estates to defray the expense of building sewers should be assessed according to the benefits which each estate might receive from their construction. It prescribes no fixed rule or standard by which such assessments should be laid. The only limitation on the power of the assessors is, that they should be “ equitably and ratably assessed.” The rule or basis of the assessment is left entirely to the judgment and discretion of the assessors. Unless the mode of ascertaining the amount of the tax which each owner of property within the prescribed territory is to pay operates inequitably or disproportionately, the commissioners have no authority to abate the tax. Now it is not contended that the este te of Gay has not been fairly and justly valued by the assessor's, relatively to other estates within the territory, or *616that the tax-assessed upon it is disproportionate, when considered as an assessment on the value of his real estate in comparison with other estates which are also subject to the same assessment. Nor do any of the facts which he offered to prove tend to show that the rule of assessment adopted by the assessors was inequitable, or that it operated disproportionately. We can readily see that it would be difficult, if not impracticable, to make an assessment which would operate fairly and equally, based on an estimate of the benefits which each estate might derive from the construction of the sewer. These benefits would necessarily be conjectural and difficult of estimation, especially in relation to a territory which was not improved or occupied by buildings, and depending, as they must in great measure, on the nature of the structures which might be erected thereon, and the uses to which they might be appropriated. It seems to us that a more equitable and proportionate mode of assessment was adopted by the assessors. Certainly we cannot see that there was anything offered before the commissioners which tended to impeach the assessment as either inequitable or disproportionate. Injunction to issue.